Name: 93/687/EC: Commission Decision of 17 December 1993 concerning certain protection measures with regard to foot and mouth disease in Italy and repealing Decision 93/180/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  means of agricultural production;  regions of EU Member States;  tariff policy;  agricultural activity
 Date Published: 1993-12-21

 Avis juridique important|31993D068793/687/EC: Commission Decision of 17 December 1993 concerning certain protection measures with regard to foot and mouth disease in Italy and repealing Decision 93/180/EEC Official Journal L 319 , 21/12/1993 P. 0049 - 0050COMMISSION DECISION of 17 December 1993 concerning certain protection measures with regard to foot and mouth disease in Italy and repealing Decision 93/180/EEC (93/687/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989, concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Council Directive 92/118/EEC and, in particular, Article 9, Whereas since 28 February 1993 several outbreaks of foot and mouth disease have been declared in several regions in Italy; Whereas following the outbreaks of foot and mouth disease the Commission adopted several Decisions, particularly 93/180/EEC of 26 March 1993, concerning certain protective measures with regard to foot and mouth disease in Italy and repealing Decision 93/168/EEC (4), as last amended by Commission Decision 93/419/EEC (5); Whereas the outbreaks have, as a result of the measures introduced and the action taken by the Italian authorities, been confined to certain parts of Italy's territory; Whereas as a result of serological testing and clinical examinations required by Decision 93/663/EC (6), restrictions can be removed from the province of Caserta; Whereas it is necessary to retain certain restrictions on buffalo holdings and certain animal movement controls in Caserta due to the possibility of illegal vaccination; Whereas the Italian authorities have given guarantees that all animal products from susceptible species produced during the periods of restriction within the restricted areas have been consumed or destroyed; whereas, therefore, it is unnecessary to maintain additional specific certification for animal products from Italy; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Italy shall not send live animals of the bovine, ovine, caprine and porcine species and other biungulates from the province of Caserta to other Member States before 31 December 1993. 2. Furthermore, Italy shall not permit live animals of the bovine, ovine, caprine and porcine species and other biungulates to leave holdings in the province of Caserta on which, at any time after 1 February 1993, animals of the species Bubalus bubalis have been kept. 3. The prohibitions provided for in paragraph 2 shall not apply to animals which move directly to an abattoir for immediate slaughter where: - all animals on the holding have been subjected to a clinical examination by an authorized veterinarian within 10 days prior to movement, - the animals to be moved are permanently identified, - the movement has been authorized by the competent veterinary authorities. Such animals shall be slaughtered separately from other animals. Their heads and necks including the tonsils must be destroyed under official supervision and strict hygienic precautions must be applied. 4. Movements of biungulate animals, which are not subject to the restrictions of paragraph 2, from holdings in the province of Caserta to other holdings shall not be permitted unless: (a) all animals in the herd of origin are subjected to a clinical examination by an authorized veterinarian within 10 days prior to movement; (b) the animals to be moved are permanently identified; (c) where there are animals (except pigs) aged between nine months and two years on the holding these have been subjected to sampling and serological testing for antibodies to foot and mouth disease with negative results. The rate of sampling shall be as follows: "" ID="1">Up to 5> ID="2">all"> ID="1">5 to 10> ID="2">5"> ID="1">10 plus> ID="2">6"> The requirements of paragraph (c) shall not apply where animals are moving directly to an abattoir for immediate slaughter. 5. Animals from holdings where the results of serology required by paragraph 4 are positive may only move directly to an abattoir for immediate slaughter under the requirements of paragraph 3. Where results are positive further investigations must be carried out by the Italian authorities and the results transmitted to the Commission. 6. The health certificates provided for in Council Directive 64/432/EEC (1), accompanying live bovine and porcine animals consigned from Italy and Council Directive 91/68/EEC (2), accompanying live ovine and caprine animals consigned from Italy shall bear the following words: 'Animals conforming to Commission Decision 93/687/EC of 17 December 1993 concerning certain protection measures with regard to foot and mouth disease in Italy.' 7. Italy shall ensure that health certificates for biungulates consigned from Italy, other than those covered by the certificates mentioned in paragraph 5, shall bear the following words: 'Live biungulates conforming to Commission Decision 93/687/EEC of 17 December 1993 concerning certain protection measures with regard to foot and mouth disease in Italy.' Article 2 Decision 93/180/EEC is hereby repealed. Article 3 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 4 This Decision is addressed to the Member States.Done at Brussels, 17 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 75, 30. 3. 1993, p. 21. (5) OJ No L 191, 31. 7. 1993, p. 131. (6) OJ No L 303, 10. 12. 1993, p. 24. (7) OJ No 121, 29. 7. 1964, p. 1977/64. (8) OJ No L 46, 19. 2. 1991, p. 19.